 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LINDA TAMMY GABALDON,                             No. 2:18-cv-1853-MCE-EFB P
12                      Petitioner,
13           v.                                         ORDER
14    ATTORNEY GENERAL,
15                      Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On October 8, 2019, the magistrate judge filed findings and recommendations herein

21   which were served on petitioner and which contained notice to petitioner that any objections to

22   the findings and recommendations were to be filed within fourteen days. ECF No. 17. Petitioner

23   has not filed objections to the findings and recommendations.

24          The Court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27   ///

28   ///
                                                       1
 1              1. The findings and recommendations filed October 8, 2019, ECF No. 17, are ADOPTED

 2   in full;

 3              2. Petitioner’s July 18, 2019 request, construed as motion for relief from judgment

 4   pursuant to Rule 60(b), ECF No. 16, is DENIED; and

 5              3. The Clerk of the Court is directed to close the case.

 6              IT IS SO ORDERED.

 7   Dated: February 4, 2020

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                           2
